 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                       No. 2: 16-cv-2750 JAM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    JOSEPH DEGAZIO, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On October 7, 2019, the undersigned granted plaintiff thirty days to file an

19   amended motion to compel regarding his request for inspection of things and request for

20   production of documents addressed in his July 16, 2018 motion to compel. (ECF No. 134.) On

21   October 24, 2019, plaintiff filed the amended motion to compel discussed in the October 7, 2019

22   order. (ECF No. 137.) Defendants have not responded to this amended motion.

23           Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

24   order, defendants shall file a response to plaintiff’s amended motion to compel filed October 24,

25   2019.

26   Dated: November 27, 2019

27
     Owen2750.sec
28
                                                        1
